Citation Nr: 1122183	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-42 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than December 8, 2000, for the grant of service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable disability rating from December 8, 2000 to May 23, 2010, and a disability rating higher than 10 percent from May 24, 2010 for GERD.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In the November 2008 rating decision, the RO, granted service connection for GERD, and assigned an initial disability rating of 0 percent, effective December 8, 2000.  

In the September 2010 rating decision, the RO granted a higher disability rating of 10 percent for GERD, effective May 24, 2010.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to a rating in excess of 10 percent remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

Of preliminary importance, because the claim for a higher rating for the Veteran's service-connected GERD involves a request for higher ratings following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability). 


FINDINGS OF FACT

1.  The Veteran first submitted a written intent to file a claim for service connection for GERD on December 8, 2000.

2.  Prior to December 8, 2000 there was no formal claim, informal claim, or written intent to file a claim for service connection for GERD.

3.  Since December 8, 2000, the Veteran's GERD was manifested by regurgitation and pyrosis but without anemia, signs of significant weight loss or malnutrition, or significant effect on usual occupation or usual daily activities, without considerable or greater impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 8, 2000, for the award of service connection for GERD have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2010).

2.  The criteria for entitlement to an initial 10 percent evaluation, but no higher, for GERD have been met since December 8, 2000.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issue of entitlement to an effective date earlier than December 8 2000, for the grant of service connection for GERD, the Board notes that the request for an earlier effective date is a downstream issue from the grant of the benefit sought, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, the resolution of the Veteran's appeal for an earlier effective date is also dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

In any event, the Veteran was provided with notice regarding earlier effective date issues in a March 2009 letter from the RO. 

Regarding the issue of higher initial ratings for service-connected GERD, the RO provided notice to the Veteran in an August 2005 letter that explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A March 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the March 2009 letter, and opportunity for the Veteran to respond, the September 2010 statement of the case (SOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's January 2001, March 2004, January 2006 and May 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


I.  Entitlement to an effective date earlier than December 8, 2000, for the grant of service connection for GERD.

Law and Regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.400 (2010).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a). 38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

Factual Background and Analysis

The Veteran was separated from service in August 1970.  The earliest document that can be construed as a claim for service connection for GERD is the Veteran's VA Form 21-526, Veteran's Application for Compensation and Pension which is date-stamped as having been received by the RO on December 8, 2000.  

A January 2008 rating decision granted service connection for GERD, and assigned an initial disability rating of 0 percent, effective December 8, 2000.  The RO indicated that December 8, 2000 was the date that the Veteran's initial claim was received and he had preserved his claim.

The Veteran has not contended that he filed a claim prior to December 8, 2000, and there is no other evidence of an earlier claim.  Clearly, the Veteran did not file a claim within one year after separation from service.  Thus, the earliest effective date that can be granted for the service connection for GERD is the date of receipt of claim, December 8, 2000.

The law is controlling and not the facts.  The appeal for an earlier effective date than December 8, 2000, for the grant of service connection for GERD must be denied as a matter of law.  Sabonis v. Brown, 6 Vet App 426 (1994).  As previously stated, the effective date assigned in this case is dictated by the date of filing of the Veteran's claim.


II.  Entitlement to an initial compensable disability rating from December 8, 2000 to May 23, 2010, and a disability rating higher than 10 percent from May 24, 2010 for GERD.

The Veteran's attorney has argued that the Veteran's service-connected GERD warrants a 30 percent disability rating from the date of claim.  Specifically, he asserts that the Veteran's treating physician has noted persistent epigastral distress severe enough to cause the Veteran to wake in the middle of the night.  It was also argued that the Veteran's problems with dysphagia have required him to maintain a strictly vegan diet.  

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In this case, the Veteran is currently assigned an initial 0 percent rating for GERD prior to May 24, 2010, and a 10 percent rating, from May 24, 2010, pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 7399-7436.

The use of Diagnostic Code 7399 represents an unlisted disability that required rating by analogy to one of the disorders rated under 38 C.F.R. § 4.114.  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

With respect to other potentially applicable codes, the application of Diagnostic Codes 7304, 7305, or 7306 (relating to various types of ulcers) is not appropriate, because ulcers have not been diagnosed.  Moreover, the medical record indicates that the Veteran does not manifest symptomatology associated with these diagnostic codes such as melena, anemia and weight loss.  The Board has not identified another Diagnostic Code pertaining to digestive disorder which better suits the Veteran's GERD symptomatology, and the Veteran has not requested that another Diagnostic Code be employed.  Accordingly, the Veteran is most appropriately rated under Diagnostic Code 7346.

Under Diagnostic Code 7346 (hiatal hernia), a 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity.

Factual Background and Analysis

The Veteran underwent a VA examination in January 2001.  The examiner noted a history of GERD, diverticulosis with diverticulitis on and off and also stomach problems like reflux but there was no history of ulcer.  He had no history of chronic vomiting and denied a history of hematemesis or melena.  He had occasional diarrhea and he had episodes of colic and abdominal pain when having diverticulitis.  His weight was stable and there were no signs of anemia.  The diagnosis was GERD by history, status post dysentery and diverticulosis with episodes of diverticulitis.

A January 2004 private treatment report noted that the Veteran presented with complaints of abdominal pain.  He did not have dysphagia.  There was no history of hemtemesis although he thought that he did have a little blood at the end of the repeated episodes of vomiting in January 2004.  If he did not take his medicine, he would have heartburn on a daily basis.  However, on the Prilosec he did well.  He still had occasional heartburn about once every two weeks that prompted him to take a second Prilosec in the evening for flare-ups.  He also used antacids occasionally.  He still had reflux at night about once a month.  On examination it was noted that he was in no distress.  The diagnosis was GERD, esophageal stricture secondary to GERD and diverticulitis coli with episodes of acute diverticulitis.

The Veteran underwent a VA examination in March 2004.  The examiner noted that the Veteran saw his private physician in January 2004 because of abdominal pain.  He experienced nausea, vomiting and bloating.  He stated that he vomited several times and had diarrhea on one occasion.  There was no cough or shortness of breath.  On examination, there was a tender epigastric area.  No hepatosplenomegaly was noted.  Prilosec was increased to twice daily.  The diagnosis was viral or a worsening of GERD.

The Veteran underwent a VA examination in January 2006.  The examiner noted that the Veteran has been followed by a private doctor and treated with one tablet of Prilosec a day.  About once every two weeks he has to take two Prilosecs a day.  His symptoms were well controlled with medication.  Currently, he denied any symptoms.  He had no dysphagia.  He was careful when he ate.  He denied epigastric pain or pyrosis.  There was no hematemesis or melena.  He still got reflux or regurgitation if he did not take any medication.  He denied any nausea or vomiting.  His general signs of health were good.  There were no signs of anemia and his weight was stable.  The diagnosis was GERD with hiatal hernia as diagnosed by barium swallow in 2001.

In a January 2009 letter, a private physician indicated that the Veteran presented with complaints of heartburn in the epigastric region.  It occurred recurrently.  The onset was gradual and was a 7/10 in severity.  It was persistent and radiated to the epigastric region.  Associated symptoms included difficulty swallowing.

The Veteran underwent a VA examination in May 2010.  The examiner noted that presently the Veteran had the most effective control of his heartburn with taking one Prilosec.  He maintained a vegan lifestyle, kept the head of the bed elevated and avoided spicy foods and alcohol.  He also avoided eating food 3 hours before bed.  He did have problems with dysphagia at times with solid foods but avoided this by chewing his food well and maintaining a vegan diet.  He had no problems with liquids.  He did have substantial pain three to four times a month.  The severity was enough to wake him up in the middle of the night.  He took another Prilosec during these times and occasionally used Zantac.  He denied hematemesis or melena.  Symptoms of reflux and regurgitation occurred three to four times a month.  He denied any nausea or vomiting.  His present treatment was Prilosec once in the morning and then one at night as needed on a daily basis.  He occasionally took one to two pills of Zantac at night.  He had tried multiple proton pump inhibitors in the past but said that Prilosec worked the best.  He denied any side effects with treatments.  He denied recurrent hospitalizations and had no history of esophageal trauma.  He was retired.  Regarding the disability on his activities of daily living, the Veteran reported that it occasionally disrupted his sleep at night which made him feel tired in the morning.  He occasionally experienced a choking feeling at night which made him feel like he was drowning.  This happened about every other month.  There was no history of neoplasm.  He reported that his general state of health was good.  There was no evidence of malnutrition.  His weight had been steady.  There were no signs of anemia. On examination there were some mild signs of mild tenderness in the epigastric region with palpitation.  The abdomen was otherwise nontender and nondistended.  The diagnosis was GERD with hiatal hernia and dysphagia secondary to GERD.

Concerning the period prior to May 24, 2010, the record indicates that the Veteran has been found to have at least two symptoms indicated under Diagnostic Code 7346.  VA examination in January 2001found diverticulosis with diverticulitis on and off as well as stomach problems like reflux, occasional diarrhea and episodes of colic and abdominal pain when having diverticulitis.  A January 2004 private physician noted that the Veteran still had occasional heartburn about once every two weeks that prompted him to take a second Prilosec in the evening for flare-ups.  During the March 2004 VA examination, the Veteran had complaints of nausea, vomiting and bloating as well as having diarrhea on one occasion.  A January 2009 VA treatment note reported that the Veteran experienced difficulty swallowing (dysphagia).

As such, he had symptoms of heartburn (pyrosis) and regurgitation warranting an initial 10 percent disability rating for the period prior to May 24, 2010.  Applying the benefit of the doubt in the interpretation of the evidence, the Board finds that these symptoms likely persisted from the date of claim, December 8, 2000.  

However, the Board finds that a disability rating in excess of 10 percent is not warranted for any period of the claim.  As noted above, a rating in excess of 10 percent requires persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  Significantly, substernal arm or shoulder pain has not been reported in association with the Veteran's service-connected GERD or otherwise.  Although the Veteran has reported intermittent symptoms, he has had some relief with medication.  Persistent recurrent epigastric distress with a constellation of dysphagia, pyrosis and regurgitation has not been documented in the record.  The Board is cognizant of the arguments advanced by the Veteran's attorney in his assertions that the Veteran's service-connected GERD warrants a 30 percent disability rating from the date of claim because it causes the Veteran to wake in the middle of the night and requires him to maintain a strictly vegan diet.  The Board, however, is required to apply the criteria found in the diagnostic codes for the rating of such disabilities to the objective evidence of record.  As such, a rating in excess of 10 percent is not for application.  

In summary, the Veteran has been awarded an initial 10 percent disability rating based on his complaints of heartburn (pyrosis), difficulty swallowing (dysphagia) and regurgitation.  At no time, however, is the Veteran shown to have persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, the criteria for the next higher, 30 percent, evaluation.  Rather, while the Veteran endorsed symptoms including epigastric pain, frequent regurgitation and nausea, none of these symptoms was reported or shown to be persistently recurrent or capable of producing considerable impairment of health.  Accordingly, the Board finds that an initial evaluation in excess of 10 percent for GERD is not warranted.

As such, an initial disability rating of 10 percent, from December 8, 2000, for the service-connected GERD is granted under Diagnostic Code 7346.  However, an initial disability rating in excess of 10 percent is denied, as the Veteran does not meet any rating criteria for such a rating.

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's GERD is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Moreover, the Veteran's GERD has not been shown to cause frequent periods of hospitalization of interference with employment.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  

ORDER

Entitlement to an effective date earlier than December 8, 2000, for the grant of service connection for GERD is denied.

An initial 10 percent evaluation for GERD from December 8, 2000, is granted subject to the laws and regulations governing the award of benefits.  

An initial evaluation greater than 10 percent for GERD from December 8, 2000, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


